Citation Nr: 1045043	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-33 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee disability.  

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left hip disability, 
to include as secondary to the left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to January 
1947. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claims.

In October 2010, the Veteran presented sworn testimony at a 
Travel Board hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed February 1990 decision, the Board denied the 
Veteran's claim of entitlement to service connection for a left 
knee disability. 

2.  Evidence submitted since the February 1990 rating decision is 
neither cumulative nor redundant of the evidence of record 
previously of record and is so significant that it must be 
considered in order to fully decide the merits of the claim of 
entitlement to service connection for a left knee disability.  

3.  The competent and probative evidence of record serves to link 
the Veteran's currently diagnosed left knee disability to his 
military service.

4.  The competent and probative evidence of record serves to link 
the Veteran's currently diagnosed left hip disability to his 
service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The February 1990 Board decision denying service connection 
for a left knee disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1105 (2010).

2.  Since the February 1990 decision, new and material evidence 
has been received with respect to the Veteran's claim of 
entitlement to service connection for a left knee disability; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed left knee disability was 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The Veteran's currently diagnosed left hip disability is a 
result of his service-connected left knee disability.  38 C.F.R. 
§ 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a left 
knee disability and a left hip disability.  Implicit in his left 
knee disability claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

Although the RO reopened the Veteran's left knee disability claim 
in the September 2008 statement of the case (SOC), the question 
of whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a decision 
favorable to the Veteran that may have been rendered by the RO.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or secured 
for the claim, making RO determination in that regard 
irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board has a jurisdictional responsibility 
to consider whether it was proper for the RO to reopen a 
previously denied claim].  

The Board will first discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his 
service connection claims in September 2007.  This letter appears 
to be adequate.  The Board need not, however, discuss in detail 
the sufficiency of the VCAA notice letters in light of the fact 
that the Board is granting the claims.  Any potential error on 
the part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.

The Board further notes that the Veteran received proper notice 
as to degree of disability and effective date in the above-
referenced September 2007 VCAA letter, as required by the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   

As discussed below, the Board is reopening the Veteran's left 
knee disability claim and granting the left knee and left hip 
service connection claims.  It is not the Board's responsibility 
to assign a disability rating or an effective date in the first 
instance.  The RO will be responsible for addressing any notice 
defect with respect to the assignment of an initial disability 
rating and/or effective date when effectuating the award, and the 
Board is confident that the Veteran will be afforded appropriate 
notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits 
as to the issues on appeal.

Service connection for a Left Knee disability

Relevant law and regulations

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In general, Board decisions that are not timely appealed are 
final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2010).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Claim to Reopen

As discussed above, before the Board can evaluate the merits of a 
previously denied claim, it must first determine whether the 
Veteran has submitted new and material evidence with respect to 
that claim after the last final denial.  In this case, the last 
final denial is the unappealed February 1990 decision.

At the time of the February 1990 Board decision, the pertinent 
evidence of record included the Veteran's service treatment 
records and a VA medical examination dated June 1948.

The Veteran's service treatment records revealed that the 
Veteran's knee was normal when examined for entrance purposes in 
March 1943.  When examined for separation purposes in November 
1946, the Veteran reported that he had injured his knee in 1945, 
was hospitalized for one week and returned to duty.  He stated 
that the knee ached after running.  Examination of the knee 
showed full range of motion.  There was no crepitation, weakness 
or instability of the joint and no bony deformity.  

The Veteran was afforded a VA examination in June 1948.  No 
abnormality or disability of the left knee was noted.  The VA 
examiner declined to diagnose the Veteran with a left knee 
disability.   

In February 1990, the Board denied the Veteran service connection 
for a left knee disability.  In rendering its decision, the Board 
indicated that "the left knee injury incurred in service was 
acute and transitory in nature with no chronic residuals.  
Accordingly, service connection is not warranted."  

The Veteran was informed of the February 1990 Board decision by 
letter from the Board dated February 1990.  He did not appeal.

In July 2007, the Veteran requested that his claim be reopened.  
After the RO denied to reopen the Veteran's claim, this appeal 
followed.  The Board notes, however, that the RO reopened and 
denied the Veteran's claim on the merits in the September 2008 
SOC.  The evidence added to the record since the February 1990 
Board decision consists of private treatment records from H.C., 
M.D., dated in August 2007, A.B., D.O., dated in April 2008, and 
from A.G.U., M.D., dated in September 2009; a VA examination 
dated February 2008; and testimony from the Veteran at an October 
2010 Board hearing.  This evidence will be analyzed below.

The Board denied the Veteran's claim in 1990 because the evidence 
did not indicate a current left knee disability that was related 
to his in-service knee injury.  The unappealed February 1990 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1105 (2010).  As explained above, the Veteran's claim for 
service connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally submitted [i.e., 
after February 1990] evidence bears directly and substantially 
upon the specific matter under consideration.  

In reviewing the evidence added to the claims folder since the 
February 1990 denial, the Board finds that additional evidence 
has been submitted which is sufficient to reopen the Veteran's 
claim, specifically evidence demonstrating a diagnosis of a left 
knee disability that is related to the Veteran's military 
service.  

In particular, the Veteran submitted a private treatment record 
from Dr. A.B. dated April 2008 which indicates that the Veteran's 
current left knee disability is related to his military service.  
Further, the February 2008 VA examination report documents a 
diagnosis of degenerative joint disease of the left knee.  

In short, the additionally submitted evidence showing a current 
left knee disability related to military service serves to 
fulfill the crucial, but heretofore missing, elements of current 
disability related to military service.  As such, this evidence 
is so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board concludes 
that new and material evidence pertaining to the existence of a 
current left knee disability related to military service has been 
submitted.  The Veteran's claim for entitlement to service 
connection for a left knee disability is reopened.

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before doing 
so, however, the Board must consider certain procedural concerns.  
The first concern centers on the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The second concern involves the statutory duty 
to assist, which comes into play at this juncture.  The third 
concern is the standard of review which the Board must employ in 
de novo decisions.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
when the Board addresses a question that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument and an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities.

Because the Board is granting the Veteran's claim, there is no 
prejudice to the Veteran in the Board's consideration of his 
claim on the merits.  

Claim for Service Connection

The Veteran is claiming entitlement to service connection for a 
left knee disability, which he contends is due to his military 
service.  See, e.g., the Veteran's claim for VA benefits dated 
July 2007. 

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

It is undisputed that the Veteran currently suffers from a left 
knee disability, which is documented in the Veteran's evaluation 
and treatment records.  See, e.g., the February 2008 VA 
examination report.  Hickson element (1) is therefore, satisfied. 

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.
Concerning in-service disease, a review of service treatment 
records during the Veteran's period of military service reveals 
no diagnosis of a left knee disability.  Although his November 
1946 separation examination documents a report of a left knee 
injury in 1945, an examination at that time revealed no abnormal 
musculoskeletal defects.  Further, the record does not reflect 
medical evidence showing any manifestations of arthritis of the 
left knee during the one-year presumptive period or after 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2010).   On the contrary, the record does not reflect any 
findings of arthritis until decades after the Veteran's 
separation from active service.  Accordingly, Hickson element (2) 
is not met with respect to disease.
  
With respect to in-service injury, the Veteran testified that he 
injured his left knee  in 1945 while performing a parachuting 
exercise.  See the October 2010 Board hearing transcript, page 4.  
As discussed above, the Veteran's service treatment reports 
document the Veteran's report of a left knee injury.  Moreover, 
the Board notes that the Veteran is competent to attest to 
experiencing such an accident during service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).  
Therefore, although the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, he is 
competent to report the circumstances of a fall during his period 
of active military service.  There is nothing in the claims 
folder to suggest that the Veteran did not sustain the accident 
as described and the Board finds his testimony regarding the 
incident to be credible.  Accordingly, Hickson element (2) is met 
with respect to in-service injury.

Turning to Hickson element (3), medical nexus, in resolving the 
benefit of the doubt in the Veteran's favor, the competent 
medical evidence demonstrates that the Veteran's currently 
diagnosed left knee disability is related to his military 
service.  Specifically, Dr. A.B. indicated in an April 2008 
private treatment report that "[a]fter reviewing the history and 
service and/or treatment records of the above referenced 
[V]eteran and upon examination of this [V]eteran, it is my 
considered professional opinion that [his diagnosis] of left knee 
pain is at least as likely as not related to the [V]eteran's 
military service."  His rationale was based on a review of the 
Veteran's service treatment records which as discussed above, 
documented the Veteran's report of a left knee injury, as well as 
a physical examination of the Veteran.  

The report of Dr. A.B. appears to have been based upon a review 
of the Veteran's pertinent service treatment records, examination 
of the Veteran, and thoughtful analysis of the Veteran's entire 
history and current medical condition.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].   

The Board notes that a VA examiner reported in a February 2008 
opinion that with respect to whether the Veteran's left knee 
disability is related to active duty, following a review of the 
Veteran's service treatment records and examination of the 
Veteran, "I cannot offer an opinion because such knowledge is 
not available in the medical literature, and any opinion would be 
speculation."

However, the Court has held that medical evidence which is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Thus, the opinion rendered 
by the February 2008 VA examiner is of no probative value in 
determining whether a medical nexus exists.

Accordingly, the Board gives the opinion of the VA examiner less 
weight than the opinion rendered by Dr. A.B. in April 2008, and 
finds that the preponderance of the evidence shows that the 
Veteran struggled with a chronic left knee disability that first 
manifested during his period of active duty service and currently 
suffers from a left knee disability.

To the extent that there is any reasonable doubt, that doubt will 
be resolved in the Veteran's favor.  Accordingly, the Board 
concludes that service connection for a left knee disability is 
warranted.

Service connection for a Left Hip disability

The law and regulations generally pertaining to service 
connection claims and continuity of symptomatology has been set 
forth above and will not be repeated.

In addition to disabilities that were incurred in, or aggravated 
by, active military service, a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation of 
a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis similar 
to the Court's decision in Hickson applies.  There must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (1), current disability, the record 
clearly demonstrates that the Veteran has a current diagnosis of 
a left hip strain.  See the February 2008 VA examination report.  
Element (1) of Wallin is therefore satisfied.

Wallin element (2) has been met; the Veteran is service-connected 
for a left knee disability.

Turning to Wallin element (3), medical nexus, in resolving the 
benefit of the doubt in the Veteran's favor, the competent 
medical evidence demonstrates that the Veteran's currently 
diagnosed left hip disability is related to his service-connected 
left knee disability.  Specifically, Dr. A.B. indicated in the 
above-referenced April 2008 private treatment report that 
"[a]fter reviewing the history and service and/or treatment 
records of the above referenced [V]eteran and upon examination of 
this [V]eteran, it is my considered professional opinion that 
[his diagnosis] of left hip pain is at least as likely as not 
related to the [V]eteran's military service."  He further 
reported that "[the Veteran] relates injured left knee while on 
active duty and this is likely to have altered his gait and 
affected his left hip."  Dr. A.B.'s rationale was based on a 
review of the Veteran's service treatment records which as 
discussed above, documented the Veteran's report of a left knee 
injury, as well as a physical examination of the Veteran.  

The report of Dr. A.B. appears to have been based upon a review 
of the Veteran's pertinent service treatment records, examination 
of the Veteran, and thoughtful analysis of the Veteran's entire 
history and current medical condition.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].   

The Board notes that a VA examiner reported in a February 2008 
opinion that, following a review of the Veteran's service 
treatment records and examination of the Veteran, "Examiner 
cannot tell without speculation if the left hip strain was 
aggravated by the left knee degenerative joint disease."

However, the Court has held that medical evidence which is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Thus, the opinion rendered 
by the February 2008 VA examiner is of no probative value in 
determining whether a medical nexus exists.

Accordingly, the Board gives the opinion of the VA examiner less 
weight than the opinion rendered by Dr. A.B. in April 2008, and 
finds that the preponderance of the evidence shows that the 
Veteran struggled with a chronic left hip disability that is 
related to his service-connected left knee disability.

To the extent that there is any reasonable doubt, that doubt will 
be resolved in the Veteran's favor.  Accordingly, the Board 
concludes that service connection for a left hip disability is 
warranted.


ORDER

The claim for service connection for a left knee disability is 
reopened.

Entitlement to service connection for a left knee disability is 
granted. 

Entitlement to service connection for a left hip disability, to 
include as secondary to the service-connected left knee 
disability, is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


